DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

	This Office Action is responsive to amendment field on 02/01/2021.  Claims 1-10 and 13-28, of which claims 1, 17 and 25 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 112(a) are withdrawn in view of the amendment.

Response to Arguments
Applicant’s arguments regarding the rejection of claims under 35 USC 103 filed on 02/01/2021 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: “Applicant notes that some of the statements in the Examiner's interview summary are
incorrect. For example, the Examiner's summary states that the Applicant agreed with the Examiner that one transmitter 202 does not generates 3 different data signals 208, 210 and 212, as incorrectly shown in the Fig. 2 and it was noted that the three data signals 208,210 and 212 are from three transceivers of three different medical devices, which are located at three different distances from the information system" (Remarks, lines 11-18 of page Y)

Examiner Response: Examiner respectfully disagrees. During interview, Examiner referred to lack of clarity of Fig. 2, as discussed in Para. [0023] of the specification and explained that considering the direct proportionality between power and the distance, the data signal 208, 210 and 212 should be coming from three different device transceivers located at three different distances from the information system 204. Otherwise, one device transceiver located at a specific distance from information system 204, could generate only on data signal. Does applicant mean to suggest that one device transceiver is capable of generating data signal with different powers, adaptively?

	 Applicant’s Argument: “In another example, the Examiner's summary states that "[a]pplicant noted that claims will be amended to indicate that solely the distance of medical devices 102 is determined from the information system 106 not there actual location." This statement is not accurate, as Applicant did not state that solely the distance is determined." (Remarks, lines 24-27 of page 8)

Examiner Response: Examiner respectfully disagrees. Examiner during interview stated that the distance measurement using RSSI is used by applicant, i.e., the power solely determines the distance. The essence of the RSSI-based ranging is that the average power of radio signal decays with the distance between transmitter and receiver according to some deterministic law, which can be referred to as path loss model. 

One of the ordinary skills understand that RSSI is the strength of the beacon’s signal as seen on the receiving device and it depends on distance and broadcasting power value. At maximum Broadcasting Power (+4 dBm) the RSSI ranges from -26 (a few inches) to -100 (40-50 m distance). It is noted that the Applicant have not disclosed any location estimation algorithm based on RSSI and solely determines the distance of medical devices 202 from the information system 204, as stated by the Examiner in the interview summary.

For instance if it is determined that the transceiver device 202 is at the distance of D meter from the information system 204, then the perimeter of a circle of radius D is where it should be located, which means anywhere on the perimeter of a circle with circumference of 2πD.

	 Applicant’s Argument: “Claims 1-10 and 12-24 were rejected under 35 U.S.C. § l 12(a) as allegedly failing to comply with the written description requirement. Without acquiescing, Applicant has amended independent claims I and 17 to further clarify the claimed features." (Remarks, lines 5-7 of page 9)

Examiner Response: Examiner concurs. The rejection withdrawn.

	 Applicant’s Argument: “Claims l and 17 have been amended to further define the subject matter claimed. For examp1e, claim 1 recites: provide an indication of the estimated first distance between the first defibrillator and the transceiver and an indication of the estimated second distance between the second defibrillator and the transceiver via the display device." (Remarks, lines 19-24 of page Y)

Examiner Response: the Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this Office action below

Specification
	The disclosure is objected to because of the following informalities: 
replace the phrase “the second strength 208” (line 13 of ¶[0023])  with --the second strength 208--. 
replace the phrase “the third strength 210” (line 18 of ¶[0023]; line 2 of ¶[0024]) with --the third strength 218-- .

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a Id. 
	Claims 1-2, 4, 6, 9-10, 17-18, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0220296 A1 to Lin et al. in view of Adler A, Halkin A, Viskin S. Wearable Cardioverter-Defibrillators. Circulation. Volume 127. Issue 7. 2013. 854-860. doi: 10.1161. cir.112.146530 (Adler et al., hereinafter)

Regarding claim 1, Lin et al. disclose a medical device system (System 100 in Fig. 1), comprising: 
a transceiver; a display device ; and at least one processor coupled with the transceiver and the display device (“The system 100 may include a first user device 102 having one or more computer processors 104, a memory 106, which may store a communication application 108, a radio transceiver 110, a second radio transceiver 112, network and input/output (I/0) interfaces 114, a display 116, and a microphone in communication with each other.”, ¶[0018]), the at least one processor being configured to: 
receive a first device signal from a first device via the transceiver (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
receive a second device signal from a second device via the transceiver (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
measure a first signal strength of the first device signal (¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); 
measure a second signal strength of the second device signal (¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); 
estimate a first distance between the first device and the transceiver based on the first signal strength (¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}; 
(¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}; 


    PNG
    media_image1.png
    813
    644
    media_image1.png
    Greyscale

Lin et al. disclose all the limitations as stated above, except for expressly teaching to maintain an active list of medical device inventory, the active list comprising information regarding the first defibrillator, the first distance, the second defibrillator, and the second distance. However, such additional features define a slight Lin et al. using memory 106 that is included in the user device 102 (¶[0018]), as discussed above.  

Lin et al. also disclose an indication of the display device  (¶[0018] If a wireless display device 122 is determined to be in the same room as the user device 102, the first radio transceiver 110 of the user device 102 may communicate with the first radio transceiver 128 of the wireless display device 122 to establish a streaming wireless display connection), except for expressly teaching to provide an indication of the estimated first distance between the first defibrillator and the transceiver and an indication of the estimated second distance between the second defibrillator and the transceiver via the display device. However, such providing such indication, e.g., displaying the first and second distance via display device, define a slight Lin et al. r does not however expressly disclose that the first and second devices are first and second defibrillators.

Adler et al. expressly disclose a wearable cardioverter defibrillator. It is desirable to enhance the survival rate of a patient at a high risk for sudden cardiac death. Therefore, it would have been obvious to one of the ordinary skills, before the effective filing date of the claimed invention, to use device of Adler et al.  with system of Lin et al. in order to assist patients who are at significant risk for VT/VF but are not immediate candidates for  ICD, as suggested by Adler et al. (lines 17-21 of left col. of p. 854).

Regarding claim 17, the instant claim is corresponding method claim of the apparatus claim 1. The steps of method claim correspond to the elements of the apparatus. 

Regarding claims 2 and 18, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein one or both of the first device signal and the second device signal comprises stored device information that includes one or more of the device's type, model number, serial number, or capabilities (¶[0032] The database may store relationships between room identifiers and wireless address identifiers associated with respective wireless display devices 122. Thus, if a particular wireless display device 122 is located in a particular room, the database may store information that associates the room identifier of the particular room with the wireless address identifier of the particular wireless display device 122.).  

Regarding claims 4 and 20, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the at least one processor is further configured to:
receive, via the transceiver, a third device signal from a device carried by medical device personnel (¶[0018] the second radio transceiver 112 of the user device 102 may communicate with second radio transceiver 130 of the wireless display device(s) 122 detect whether the wireless display device(s) 122 is/are in the same room as the user device); 
(¶[0025] the communication application 108 may be configured to determine respective received signal strength indications (RSSIs) associated with the wireless display devices 122); and 
estimate a third distance between the device carried by the medical device personnel and the transceiver based on the third signal strength (¶[0025] the communication application 108 may identify wireless display devices associated with RSS is above a predetermined RSSI threshold, which may provide an estimation of which wireless display devices 122 (e.g., the wireless display devices so identified) may possibly be in the same room as the user device 102) {one of the ordinary skills understand how to do the well-known RSSI to distance conversion, i.e., any estimated distance is proportional to an specific RSSI and vice versa}.  

Regarding claims 6 and 22, Lin et al. in view of Adler et al. disclose as stated above, except for expressly etching wherein one or both of the first device signal and the second device signal comprises associated patient information that includes one or more of the patient's name, age, weight, or medical history. 

However, However, such additional features define a slight constructional change which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in Lin et al. using memory 106 that is included in the user device 102 (¶[0018]), as discussed above.

Regarding claim 9, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the transceiver, the display device, and the at least one processor are implemented on a mobile device (User Device(s) 102, Fig. 1) .  

Regarding claim 10, Lin et al. in view of Adler et al. disclose as stated above.  Lin et al. also disclose wherein the mobile device is a smart watch, a smart phone, or a tablet (User Device(s) 102, Fig. 1).  

	Claims 3 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0220296 A1 to Lin et al. in view of Adler et al. and further in view of U.S. Patent Application Publication No. US Sullivan et al.

Regarding claims 3 and 19, Lin et al. in view of Adler et al. disclose as stated above, except for expressly etching wherein one or both of the first device signal and the second device signal comprises associated patient information that includes one or more of the patient's name, age, weight, or medical history. 

However, aforementioned additional features are well known in the art, as disclosed by Sullivan et al. (¶[0094]). It is desirable to provide the patient medical history to a rescuer when requested by the rescuer. Therefore, it would have been obvious to one of the ordinary skills, before the effective filing date of the claimed invention, to use teaching of Sullivan et al. with the device of Lin et al. in view of Adler et al.  in order to assist patients who are at significant risk for VT/VF but are not immediate candidates for  ICD, as suggested by Adler et al. (lines 17-21 of left col. of p. 854).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

 Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of potential double patenting problems if one of the applications became a patent by permitting the examiner to make a "provisional"  rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). Accordingly, the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 5, 17 and 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. US 10387830 B2 in view of Lin et al. 

US 10387830 B2 discloses all the limitations except for expressly teaching estimate a distance between the at least one medical device and the system transceiver based on the measured signal strength. 
Although the conflicting claims are not identical, they are not patentably distinct from the broader application claims would have been obvious in view of the narrow issued claims (see In re Emert, 124 F.3d 1458, 44 USPQ2d 1149).

Allowable Subject Matter
	Claims 25-28 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631